PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 13/348,573
Filing Date: January 11, 2012
Appellant(s): Anlei Dong 



__________________
Ali Assar, #65,848
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
I. Whether claims 1, 4-5, 7, 9, 11-13, 34 and 36-47 are unpatentable under 35 U.S.C. §101 as being directed to a judicial exception without significantly more.
Applicant argues, “Appellant respectfully submits that claims 1, 34 and 40 are not directed to an abstract idea as alleged by the Examiner.”
Examiner respectively disagrees. The claims are directed to Mental processes involving concepts performed in the human mind such as evaluations and observations. Claim 1 recites clustering users into user segments, determining user preferences and identifying content items. Clustering users requires analyzing/evaluating data to determine similarities in users which can be performed in the mind. Determining user preferences and identifying content items both involve evaluating data and making a judgement and/or opinion.  These steps could be performed in the human mind or using a pen and paper. The limitations of clustering users into segments, determining user preferences and identifying content items covers the performance of the limitation in the mind but for the recitation of generic computer components (e.g. a computing device).  Further, per the October 2019: SME guidelines, an example of a claim that does recite a Electric Power Group.” The claimed limitations are similar to EPG involving collecting and analyzing data then producing a result.   Therefore, Claim 1 recites an abstract idea.

Improvement to Technological Process
Applicant argues, “Claims 1, 34 and 40 are directed to a system that improves an existing technological process of identifying and transmitting content items to client devices. The present specification explicitly describes the problems facing the existing technological process that are solved and/or mitigated by the invention…” 
Examiner respectfully disagrees. The outlined “technical issues” in the Specification appear to be more of a business problem Applicant is attempting to solve using a technical means such as a generic computer component to implement the claimed limitations. Based on the MPEP the courts have found certain examples as not sufficient for showing an improvement such as,” iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13,” (MPEP 2106.05 (a) (II). The claimed limitations are related to collecting (e.g. sampling), analyzing (e.g. selecting a subset of user features, clustering users based on user features) and providing a result (e.g. identifying content items, displaying) implemented using generic computer components. The Specification offers no 

The claims are patent eligible based on DDR Holdings, LLC v. Hotels.com et al. (DDR). 113 USPQ2d 1097 (Fed. Cir. 2014)
Applicant argues, “The claims are similar to the claims found patent eligible in DDR, which the court determined do not “merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet” {DDR). Instead, the court found that “the claims address a ... challenge particular to the Internet” and “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” {DDR).”
In DDR Holdings the court found that the claims recite a specific way to automate the creation of composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by web sites on the internet, where the claimed solution is necessarily rooted in computer technology. The
claims specify how interactions with the Internet are manipulated to yield a desired result, that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. The claimed system generates and directs the visitor to a hybrid (composite) web page that presents product information from the third-party and visual “look and feel” elements from the host website. When the limitations of the asserted claims are taken together as an ordered combination, the 
Unlike DDR Holdings, the instant application, Claim 1 utilizes generic computer components (e.g. a computing device, a processor) to perform generic computer functionality such as sampling responses (e.g. data gathering), selecting a user features, clustering users (e.g. data analysis), determining preferences (e.g. data analysis), identifying content items and providing for display the content items. These limitations are related to Mental Processes as they involve concepts performed in the human mind such as observation and evaluations.
Applicant further argues, “Similarly, the claims here addresses a challenge particular to computing devices on a network (e.g., the Internet). Clustering users for a recommendation system may address a business challenge, but it is particular to computing devices on a network (e.g., the Internet) with no direct corresponding offline and/or manual equivalent. The solution is therefore rooted in computer technology in order to overcome a problem specifically arising in the realm of the network of computing devices (e.g., the Internet).”
Examiner respectfully disagrees. As noted above, the claims utilizes generic computer components to perform generic computer functionality. Here, the clustering step is performed using a computing device to perform analyzing and comparing data which is not a solution rooted in computer technology.
Further, as noted above, the claims are not directed to an improvement in a technology or a technical field.

Claims 1, 34 and 40 are not merely automation of manual processes
Applicant argues, “Present claims 1, 34 and 40 are directed to a method or a system that efficiently sample user responses to cluster users into user segments and use the user segments to identify and transmit content items to client devices. Thus claims 1, 34 and 40 use a non-conventional combination of data sources similar to the claims in Thales and are patent-eligible.”
In Thales Visionix the court found that the claims were directed to systems and methods that use intertial sensors in a non-conventional manner to reduce errors in measuring the relative position and orientation of a moving object on a moving reference frame resulting in an improved technique for measuring movement of an object on a moving platform, and thus patent eligible. The court indicated that Thales Visionix was similar to Diehr in that the mathematical formula is used to implement or apply the formula in a structure or process (i.e. determining orientation of a tracked object) that when considered as a whole is patent eligible, resulting in a system that reduces errors in an inertial system that tracks an object on a moving platform (i.e. an improvement and/or solving a problem).  
Unlike Thales Visionix and as stated above, the instant claims utilizes generic computer components to perform generic computer functionality such as sampling responses, selecting a user features, clustering users, determining preferences, identifying content items and providing for display the content items. These limitations are related to Mental Processes as they involve concepts performed in the human mind or a pen and paper such as observation and evaluations. Considering the elements as an ordered combination does not amount to significantly more. Their collective functions 

Applicant argues, “Claims 1, 34 and 40 are not merely directed to processes that could otherwise be performed manually. Instead, the claims provide steps that could not be implemented as a manual process.”
As noted above the following limitations are performed using generic computer components (e.g. computing device, a processor) performing generic computer functions (see above) including the steps of sampling user responses to a first plurality of content items presented in a content recommendation module of a website, selecting a subset of a plurality of user features, clustering a plurality of users into a plurality of user segments, determining user preferences of a particular user, identifying one or more content items for presentation, and providing, for display by a client device of the particular user, the one or more content items. The October 2019: SME indicates that claims can recite a mental process even if they are claimed as being performed on a computer (see pg. 8). Thus as stated the claims reflect collecting, analyzing and displaying result similar to EPG and are abstract.

Applicant argues, “Additionally, the claims recite functions that were not performed in the prior process. The specification describes how instead, prior processes lacked the ability to accurately divide users into groups, effectively utilize user feedback samples, perform fine-grain segmentation, and/or obtain non-noisy demographic samples…”
Applicant’s claimed process appears to be an improved business process for user segmentation for content recommendations. Further, there is no indication or support in the Specification that there is an improvement to a technology or a technical field.

The rejection fails to comply with the "2019 Revised Patent Subject Matter Eligibility Guidance" released by the USPTO on January 4, 2019.
Prong One Step 2A
Applicant argues, “The present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. Therefore, the claims are eligible at Prong One of revised Step 2A.” 
Examiner respectively disagrees. The claims are directed to Mental processes involving concepts performed in the human mind such as evaluations and observations. Claim 1 recites clustering users into user segments, determining user preferences and identifying content items. Clustering users requires analyzing/evaluating data to determine similarities in users which can be performed in the mind. Determining user preferences and identifying content items both involve evaluating data and making a judgement and/or opinion.  These steps could be performed in the human mind or using a pen and paper. The limitations of clustering users into segments, determining user Electric Power Group.” The claimed limitations are similar to EPG involving collecting and analyzing data then producing a result.   Therefore, Claim 1 recites an abstract idea.

Prong Two of Step 2A
Applicant argues, “The claims, even assuming arguendo that they recite a judicial exception, clearly integrate any alleged judicial exception into a practical application. In particular, the present claims provide for a technique that is dynamic and increases the accuracy, efficiency and/or effectiveness of clustering users for transmitting content. Thus, the present claims provide for improvements to the technical field of clustering users for transmitting content, and are indicative of integration into a practical application (see MPEP 2106.05(a)). “
Examiner respectfully disagrees. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 recites the additional elements of a computing device for performing the above steps including sampling user responses, selecting a subset of a plurality of user features and the additional step of providing the one or more content items on a client device.  Claim 
Further, regarding Applicant’s cited improvement to a technical field, the identified problems or challenges are related to business issues and are not relevant to a technology or technical field. The claims appear to provide an improved business process for user segmentation for content recommendations using generic computer components for implementation, which does not rise to the level of an improvement in a technology or technical field.

The pending claims are analogous to Claim 2 in Example 45 “Controller for Injection Mold” in Appendix 1 to the October 2019 Update: Subject Matter Eligibility
claim 1 of the instant application uses the information obtained via the judicial exception to take selective action and control the presentation of content items in a content recommendation module in a particular way is an “other meaningful limitation” that integrates the judicial exception into the overall control scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception.” 
In Example 45, claim 2 recites an additional element, which specifies that the controller is configured to send control signals instructing the apparatus to open the mold and eject the molded polyurethane from the mold once the polyurethane has reached a target percentage, which demonstrates automated process. Per Example 45, “… limitation (d) does not merely link the judicial exceptions to a technical field, but instead adds a meaningful limitation in that it employs the information provided by the judicial exceptions (the calculated percentage of the extent of cure) to control the operation of the injection molding apparatus. As explained in the specification, because the claimed controller opens the mold and ejects the molded polyurethane at the time when the target percentage of cure is reached, the claimed controller avoids the technical problems associated with undercure and overcure, which would otherwise negatively affect the cured polyurethane’s strength and wear performance. Further, a person of ordinary skill in the art would recognize that limitation (d), in combination with the other claim limitations, reflects the technical advantages described in the specification.”
Unlike Example 45 the instant claim include additional representing conventional operations of a computer including the generic functionality of sampling (collecting and 

Step 2B: Claims Recite Significantly More under Alice Step 2B
Applicant argues, “Claims 1, 34 and 40 are clearly significantly more than the allegedly abstract idea of observing and evaluating data. For example, claims 1, 34 and 40 are specific implementations of limitations that define particular, practical applications for clustering users into user segments based on sampling of user responses and using the user segments to identify and transmit content items to client devices. The present combination of limitations is not well-understood, routine or conventional activity. Thus, the claims recite significantly more than an abstract idea and are patent-eligible.”
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recites the additional elements of a computing device, a CRM or a server for performing the sampling, selecting, clustering, determining, identifying and providing the one or more content items on a client device. Steps such as sampling user responses, selecting a feature are conventional data gathering functionality; clustering, determining and identifying are analyzing collected data which may include mathematical operations; and providing content items is merely displaying results of the analysis. Further, the Specification 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1, 4, 5, 7, 9, 11-13, 34 and 36-44 claim are not patent eligible.  
Under the 2019 PEG Step 2B, the claim as a whole is analyzed to determine whether any element or combination of elements amount to significantly more than the abstract idea. When considering the elements individually the additional elements do not amount to significantly more. However, the courts found an inventive concept in the unconventional and non-generic combination of known elements (e.g. the installation of a filtering tool at a specific location, remote from end users with customizable filtering features, etc. ) and that the claimed arrangement of elements resulted in an improvement in the technology of filtering content on the internet (Bascom). 
	Under Step 2B claim 1 recites the additional limitations of a computing device having a processor and memory for performing the sampling, selecting, clustering, determining and providing. These additional elements taken individually represents 

The rejection entirely fails to address the subject matter of the dependent claims both individually and in combination with claims from which such claims depend.
Applicant argues, “…the rejection presents a blanket rejection of all 13/348,573 Page 29 dependent claims. The subject matter of each dependent claim is not considered individually; nor is any analysis of any specific claim presented.”
Examiner notes that all claims including dependent claims have been considered and fall under the abstract concept of Mental Processes as noted in the 35 U.S.C. 101 rejection. For instance dependent claim 4 is directed to determining user preferences. Claim 5 is directed to online real-time learning for user segments. Claim 7 is directed to identifying content items. The dependent claims are reflective of steps involving observations and evaluations (e.g. analyzing, comparing data).  






Respectfully submitted,
/RENAE FEACHER/Primary Examiner, Art Unit 3683                                                                                                                                                                                             

Conferees:
/ERIC W STAMBER/
Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                             
/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684                                                                                                                                                                                         


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.